*521Opinion by
Johnson, J.
At the trial, it was established that the petitioner’s broker filed submission sheets with the appraiser as to the proper value and was advised that the invoice values should be increased; that entry was filed at the increased values, and the merchandise was appraised as entered; and that it later developed that there had been another advance in prices, and the collector filed an appeal for reappraisement. The evidence before the court (Reap. Dec. 8173) consisted of an agreement between the respective parties that the market value for export at the time the merchandise was shipped was higher than the appraised value, thus causing the assessment of additional duties. Upon the record presented, it was held that where entry was made upon the basis of prices advised by the appraiser there was no intent to deceive the appraiser or to defraud the revenue. The petition was therefore granted.